Loan Agreement THIS LOAN AGREEMENT is entered into as of May 1, 2008 (the “Effective Date”) between Centaur Farms of Southern California, Inc., a California corporation (“Lender”) and U.S. Farms, Inc., a Nevada corporation (“Borrower”), who agree as follows: 1.Loan.Subject to all of the terms and conditions set forth herein, Lender agrees to loan to Borrower $125,000.00 evidenced by a promissory note in the form attached hereto as Exhibit A (the “Promissory Note”) secured by substantially all of the assets (the “Collateral”) of Borrower in accordance with a security agreement, in the form attached as Exhibit B (the “Security Agreement”) and certain shares of common stock of Borrower pledged by one of Borrower’s principal stockholders pursuant to the terms and conditions of a stock pledge agreement in the form attached hereto as Exhibit C (“Stock Pledge Agreement”).The principal outstanding balance of this loan shall be due and payable by the Borrower to the Lender in full, without demand, on or before the 120th day after the Effective Date (the “Due Date”).The unpaid principal balance of the loan shall bear interest at the rate of twenty percent (20%) per annum or the maximum permitted by law, whichever is less. 2.Additional Consideration. As additional consideration for the Loan, Borrower hereby agrees to issue and deliver to Lender, 500,000 shares of Borrowers’ common stock ($.001 par value) which shares shall be delivered upon the execution of this Loan Agreement. 3.Security For Loan.As security for Borrower’s obligations under the Promissory Note, and as a condition precedent to Lender making the loan to Borrower, Borrower shall cause the following: (a)Borrower shall execute the Security Agreement in favor of Lender, securing all of the assets of Borrower; and (b)Borrower’s President, Yan K. Skwara (“Skwara”), shall deliver into escrow and pledge as security for Borrower’s obligations under the Promissory Note and all related agreements twelve million five hundred thousand (12,500,000) shares of Series C
